192 F.2d 808
MITTENTHALv.TRAVELERS INS. CO.
No. 6341.
United States Court of Appeals Fourth Circuit.
Argued November 6, 1951.
Decided November 29, 1951.

Bernard W. Rubenstein and Nathan Hamburger, Baltimore, Md., for appellant.
Jesse Slingluff, Jr., Baltimore, Md., (Frank T. Gray and Marbury, Miller, & Evans, all of Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and MOORE, District Judge.
PER CURIAM.


1
This is an appeal from a judgment for defendant in an action to recover on the provisions of two life insurance policies undertaking to pay double indemnity in case of accidental death. The contention of plaintiff is that insured accidentally fell from a window of his office in the fifth story of a building and was killed as a result of the fall. The contention of defendant is that insured committed suicide by jumping from the window. The evidence bearing on the issue is purely circumstantial; and we cannot say that it so clearly establishes the contention of either party that reasonable men could not differ as to the result. As the question was purely one of fact, it was properly submitted to the decision of the jury, who returned a verdict in favor of the defendant. The motions of plaintiff for direction of a verdict and for judgment n. o. v. were properly denied. No question is raised as to the correctness of the court's charge.


2
Affirmed.